
QuickLinks -- Click here to rapidly navigate through this document




PROMISSORY NOTE


$272,500   June 2, 2000
Monrovia, California

    FOR VALUE RECEIVED, the receipt and sufficiency of which is acknowledged,
Peter J. Utrata ("Maker"), hereby promises to pay to STAAR Surgical Company, or
order ("Holder"), at the address designated on the signature page of this Note,
or at such other place as Holder may designate by written notice to Maker, the
principal sum hereinbelow described ("Principal Amount"), together with interest
thereon, in the manner and at the times provided and subject to the terms and
conditions described herein.

    1.  Principal Amount.  

    The Principal Amount means the sum of two hundred seventy-two thousand five
hundred dollars ($272,500).

    2.  Interest.  

    Interest on the Principal Amount from time-to-time remaining unpaid shall
accrue from the date of this Note at the lower of: (i) the rate of seven percent
(7%) per annum, compounded annually; or (ii) at the lowest rate that may accrue
without causing the imputation of interest under the Internal Revenue Code.
Interest shall be computed on the basis of a three hundred sixty (360) day year
and a thirty (30) day month.

    3.  Payment of Principal and Interest.  

    Subject to paragraph 8, below, Maker shall pay the Principal Amount and all
accrued and unpaid interest on the Principal Amount and all other indebtedness
due under this Note five (5) years from the date of this Note, on June 1, 2005.

    4.  Security/Release of Security.  

    Maker shall pledge as security for the repayment of all sums payable under
this Note 20,000 shares of Staar Surgical Company common stock (the "Stock").
Maker shall execute a Stock Pledge Agreement of even date herewith evidencing
Holder's security interest in the Stock. If, for a period of fifteen
(15) consecutive days, the fair market value of the Stock falls below all sums
unpaid under this Note, then Maker will be required to transfer to Holder, upon
receipt of Holder's written request, additional security, in any form acceptable
to Holder, in an amount equal to the difference between all sums due under this
Note and the fair market value of the Stock.

    5.  Prepayments.  

    Maker shall have the right to prepay any portion of the Principal Amount
without prepayment penalty or premium or discount.

    6.  Manner of Payments/Crediting of Payments.  

    Payments of any amount required hereunder shall be made in lawful money of
the United States or in such other property as Holder, in its sole and absolute
discretion, may accept, without deduction or offset, and shall be credited first
against accrued but unpaid late charges, if any, thereafter against accrued but
unpaid interest, if any, and thereafter against the unpaid balance of the
Principal Amount.

    7.  Interest on Delinquent Payments.  

    Any payment under this Note not paid when due shall bear interest at the
same rate and method as interest is charged on the Principal Amount from the due
date until paid.

1

--------------------------------------------------------------------------------

    8.  Acceleration Upon Default.  

    At the option of Holder, all or any part of the indebtedness of Maker
hereunder shall immediately become due and payable, irrespective of any agreed
maturity date, upon the happening of any of the following events of default:

    (a) If any part of the Principal Amount and/or interest thereon under this
Note are not paid when due, provided, however, Maker shall be entitled to a
grace period of ten (10) days following written notice of such event of default
to cure said event of default;

    (b) If Maker shall breach any non-monetary condition or obligation imposed
on Maker pursuant to the terms of this Note, provided, however, that if any such
breach is reasonably susceptible of being cured, Maker shall be entitled to a
grace period of thirty (30) days following written notice of such event of
default to cure;

    (c) If Maker shall make an assignment for the benefit of creditors;

    (d) If a custodian, trustee, receiver, or agent is appointed or takes
possession of substantially all of the property of Maker;

    (e) If Maker shall be adjudicated bankrupt or insolvent or admit in writing
Maker's inability to pay Maker's debts as they become due;

    (f)  If Maker shall apply for or consent to the appointment of a custodian,
trustee, receiver, intervenor, liquidator or agent of Maker, or commence any
proceeding related to Maker under any bankruptcy or reorganization statute, or
under any arrangement, insolvency, readjustment of debt, dissolution, or
liquidation law of any jurisdiction, whether now or hereafter in effect;

    (g) If any petition is filed against Maker under the Bankruptcy Code and
either (A) the Bankruptcy Court orders relief against Maker, or (B) such
petition is not dismissed by the Bankruptcy Court within thirty (30) days of the
date of filing; or

    (h) If any attachment, execution, or other writ is levied on substantially
all of the assets of Maker and remains in effect for more than five (5) days.

Maker shall notify Holder immediately if any event of default which is described
in sub-paragraph (c) through sub-paragraph (h), above, occurs.

    9.  Collection Costs and Attorneys' Fees.  

    Maker agrees to pay Holder all costs and expenses, including reasonable
attorneys' fees, paid or incurred by Holder in connection with the collection or
enforcement of this Note or any instrument securing payment of this Note,
including without limitation, defending the priority of such instrument or
conducting a trustee sale thereunder. In the event any litigation is initiated
concerning the enforcement, interpretation or collection of this Note, the
prevailing party in any proceeding shall be entitled to receive from the
non-prevailing party all costs and expenses including, without limitation,
reasonable attorneys' and other fees incurred by the prevailing party in
connection with such action or proceeding.

    10.  Notice.  

    Any notice to either party under this Note shall be given by personal
delivery or by express mail, Federal Express, DHL or similar airborne/overnight
delivery service, or by mailing such notice by first class or certified mail,
return receipt requested, addressed to such party at the address set forth
below, or to such other address as either party from time to time may designate
by written notice. Notices delivered by overnight delivery service shall be
deemed delivered the next business day following consignment for such delivery
service. Mailed notices shall be deemed delivered and received in accordance
with this provision three (3) days after deposit in the United States mail.

2

--------------------------------------------------------------------------------

    11.  Usury Compliance.  

    All agreements between Maker and Holder are expressly limited, so that in no
event or contingency whatsoever, whether by reason of the consideration given
with respect to this Note, the acceleration of maturity of the unpaid Principal
Amount and interest thereon, or otherwise, shall the amount paid or agreed to be
paid to Holder for the use, forbearance, or detention of the indebtedness which
is the subject of this Note exceed the highest lawful rate permissible under the
applicable usury laws. If, under any circumstances whatsoever, fulfillment of
any provision of this Note shall involve transcending the highest interest rate
permitted by law which a court of competent jurisdiction deems applicable, then
the obligations to be fulfilled shall be reduced to such maximum rate, and if,
under any circumstances whatsoever, Holder shall ever receive as interest an
amount that exceeds the highest lawful rate, the amount that would be excessive
interest shall be applied to the reduction of the unpaid Principal Amount under
this Note and not to the payment of interest, or, if such excessive interest
exceeds the unpaid balance of the Principal Amount under this Note, such excess
shall be refunded to Maker. This provision shall control every other provision
of all agreements between Maker and Holder.

    12.  Jurisdiction; Venue.  

    This Note shall be governed by, interpreted under and construed and enforced
in accordance with the laws of the State of California. Any action to enforce
payment of this Note shall be filed and heard solely in Los Angeles County,
California.

THIS PROMISSORY NOTE IS A REPLACEMENT PROMISSORY NOTE. THE ORIGINAL NOTE HAS
BEEN LOST.

    MAKER:
 
 
/s/ PETER J. UTRATA   

--------------------------------------------------------------------------------

Peter J. Utrata
 
 
MAKER'S ADDRESS:
 
 
303 East Town Street, Suite 270
Columbus, Ohio 43215
 
 
HOLDER'S ADDRESS:
 
 
STAAR SURGICAL COMPANY
1911 Walker Avenue
Monrovia, California 91016
Attn.: Chief Financial Officer


3

--------------------------------------------------------------------------------



QuickLinks


PROMISSORY NOTE
